Judgment and order reversed, and new trial granted, with costs to appellants to abide event. Held: 1. The court erred in refusing to charge that the purchase of the two cars of coal of plaintiffs (referring to the two ears delivered) was not in itself a waiver of the contract for Yaughiogheny coal. 2. That the evidence failed to establish that the two cars delivered were in fact substituted in the place of the Yaughiogheny coal or to establish a waiver by the defendants of the delivery thereof. All concurred.